Citation Nr: 1224896	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan



THE ISSUE

Entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the Veteran's representative, on behalf of the Veteran, has claimed entitled to a 10 percent based on his having multiple noncompensable ratings pursuant to 38 C.F.R. § 3.324.  

However, to the extent that the Veteran is already assigned a 10 percent rating for the service-connected for tinnitus, this section cannot be favorably applied in this case.  Id. 

The issue of service connection of the claimed left perforated ear drum has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2009 VA examination p. 2.  

Therefore, the Board does not have jurisdiction and must refer the matter to the attention of the AOJ for any indicated action.  



FINDING OF FACT

For the period of the appeal, the service-connected hearing loss disability is not  shown to be manifested by a loss of hearing acuity measured at greater than a Level II designation in either ear. 



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral ear hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-4.87 including Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In the present case, VA issued a VCAA letter to the Veteran in March 2009.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The VCAA letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date.

The matter on appeal arose as a result of a Notice of Disagreement entered in connection the initial rating assigned.  Thus no further VCAA notice was required with respect to the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  

Under the circumstances, any perceived defect with respect to the timing or content of notice requirements of VCAA can amount to no more than harmless, non-prejudicial error.

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The most recent VA examination was performed in April 2009.  The VA examination report is based on a review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  

The VA examiner's conclusions are supported, and the examiner commented on the functional effects caused by the Veteran's bilateral hearing loss disability.  The examination report is adequate for adjudication of the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records and a VA examination report.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  


Analysis

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85 , 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss. 38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the higher numeral of Table VI or Table VIA is also applied. 38 C.F.R. § 4.86(b). 

For the following reasons, the Board concludes that the Veteran's bilateral hearing loss more closely approximates the criteria for the current noncompensable rating. See 38 C.F.R. §§ 4.3, 4.7.  

On the authorized audiological evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
55
70
LEFT
N/A
30
30
35
55

The right ear average was 51 (rounded down from 51.25) and the left ear average was 38 (rounded up from 37.5).  His speech discrimination scores were noted to be 88 percent in the right ear and 88 percent on the left.

Applying the schedule criteria, this examination report yielded a numerical designation of Level II in the right ear (50-57 percent average puretone decibel hearing loss, with between 84 and 90 speech discrimination) and a numerical designation of Level II in the left ear (0-41 percent average puretone decibel hearing loss, with between 84 and 90 speech discrimination).

Entering the category designations from the April 2009 examination into Table VII results in a no percent evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The criteria for the next higher rating of 10 percent are not met or approximated.  See 38 C.F.R. § 4.7.

The Board also has considered the application of exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  However, the service-connected bilateral hearing loss disability does not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as four of the specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 decibels or more at any time.  

Similarly, it does not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b), as puretone threshold were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 hertz at any time.  

The Board finds that the record does not reflect that the service-connected bilateral hearing loss disability picture is so exceptional or unusual as to warrant referral of the case for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence of record fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  The symptomatology of the Veteran's disability lowered hearing threshold is specifically contemplated under the rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Regarding the functional effect that hearing loss has on the Veteran's occupation and daily activities, the April 2010 examination report noted that hearing loss had no effects on the Veteran's usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in addition to dictating objective test results, a VA audiological examiner must fully describe the functional effects on a Veteran's occupational functioning and daily activities caused by a hearing disability in his or her final report).  

During the audiological examination, the Veteran indicated that he was no longer employed as a carpenter.  He made no mention of his hearing loss as a cause for his unemployment and reported that he was laid off because no work was available.  Given these statements, the VA audiological examination does not suggest a referral for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Martinak, 21 Vet. App. at 455.  

Thus, the Board finds that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Accordingly, on this record, a compensable rating is not warranted for the service-connected bilateral hearing loss, and the claim must be denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in resolution of this appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased, initial compensable evaluation for the service-connected bilateral hearing loss is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


